Name: Council Regulation (ECSC, EEC, Euratom) No 3519/85 of 12 December 1985 amending Regulation (EEC, Euratom, ECSC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities
 Type: Regulation
 Subject Matter: social protection;  business organisation;  EU institutions and European civil service;  taxation
 Date Published: nan

 13.12.1985 EN Official Journal of the European Communities L 335/59 COUNCIL REGULATION (ECSC, EEC, EURATOM) No 3519/85 of 12 December 1985 amending Regulation (EEC, Euratom, ECSC) No 260/68 laying down the conditions and procedure for applying the tax for the benefit of the European Communities THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a single Council and a single Commission of the European Communities, Having regard to the Protocol on the Privileges and Immunities of the European Communities, and in particular Article 13 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Whereas Council Regulation (EEC, Euratom, ECSC) No 260/68 (2), as last amended by Regulation (ECSC, EEC, Euratom) No 2151/82 (3), should be amended in order to take account of the following Regulations:  Council Regulation (ECSC, EEC, Euratom) No 1679/85 of 19 June 1985 introducing special and temporary measures to terminate the service of certain officials of the Europen Communities in the scientific and technical services (4),  Council Regulation (ECSC, EEC, Euratom) No 2799/85 of 27 September 1985 amending the Staff Regulations of Officials and the Conditions of Employment of Other Servants (5),  Council Regulation (ECSC, EEC, Euratom) No 3518/85 of 12 December 1985 introducing special measures to terminate the service of officials of the European Communities as a result of the accession of Spain and Portugal (6), HAS ADOPTED THIS REGULATION: Article 1 The following ninth, tenth and eleventh indents are hereby added to Article 2 of Regulation (EEC, Euratom, ECSC) No 260/80:  those entitled to the allowance for termination of service under Article 3 of Regulation (ECSC, EEC, Euratom) No 1679/85,  those entitled to unemplyment benefit under Article 28a of the conditions of employment of other servants, as resulting from Article 33 of Regulation (ECSC, EEC, Euratom) No 2799/85,  those entitled to the allowance for termination of service under Article 4 of Regulation (ECSC, EEC, Euratom) No 3518/85. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the date on which the respective Regulations referred to in Article 1 enter into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 December 1985. For the Council The President R. GOEBBELS (1) OJ No C 229, 9. 9. 1985, p. 97. (2) OJ No L 56, 4. 3. 1968, p. 8. (3) OJ No L 228, 4. 8. 1982, p. 4. (4) OJ No L 162, 21. 6. 1985, p. 1. (5) OJ No L 265, 8. 10. 1985, p. 1. (6) See p. 56 of this Official Journal.